Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 1 of 11 PageID #: 233




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

DALLIS F. COOMER,                         )
                                          )
              Petitioner,                 )
                                          )
vs.                                       ) Case No: 4:19CV2649 HEA
                                          )
                                          )
KELLY MORRISS,                             )
                                          )
            Respondent.                   )

                   OPINION, MEMORANDUM AND ORDER

      Petitioner filed a pro se petition for writ of habeas corpus under 28 U.S.C. §

2254 [Doc. No.1] on September 26, 2019. On October 28, 2019, Petitioner filed a

Request for a Stay and Abeyance, [Doc. No. 9]. Respondent filed a Response to

this request and to the Court’s Order to Show Cause Why Relief Should Not be

Granted [Doc. No. 10] on November 12, 2018. Briefing has been concluded in the

matter. For the reasons set forth below, the Request for Stay and Abeyance is

denied, as is Petitioner’s Petition for Writ of Habeas Corpus.

Request for Stay

      Petitioner seeks a stay in this matter so that he can exhaust his claim

regarding “2014 S.B. 491.” In this Request, Petitioner argues that his post-

conviction counsel failed to file for a reduction of sentence pursuant to the newly
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 2 of 11 PageID #: 234




enacted senate bill 491. Petitioner has not presented this claim before. As

Respondent correctly argues, Petitioner’s request should be denied.

      Petitioner presents nothing to establish he has presented his claim to the

Missouri courts, nor does he advise the Court of the reason for this failure.

Although Petitioner is attempting in his Request to obtain a ruling from this Court

as to counsel’s ineffectiveness for failing to raise it, this claim is based on Missouri

law and not a proper basis for granting habeas relief. “[F]ederal habeas corpus

relief does not lie for errors of state law, see, e.g., Pulley v. Harris, 465 U.S. 37,

41, 104 S.Ct. 871, 874, 79 L.Ed.2d 29 (1984); Rose v. Hodges, 423 U.S. 19, 21-22,

96 S.Ct. 175, 177-178, 46 L.Ed.2d 162 (1975) (per curiam).” Lewis v. Jeffers, 497

U.S. 764, 780 (1990).

      Moreover, even if this Court were the proper forum for Petitioner’s claim,

his request for a stay is without merit. Under Missouri law, Petitioner would not

be entitled to raise the issue of Bill 491. The language from the previous statute has

been removed from Mo.Rev.Stat. § 1.160.

      No offense committed and no fine, penalty or forfeiture incurred, or
      prosecution commenced or pending previous to or at the time when any
      statutory provision is repealed or amended, shall be affected by the repeal or
      amendment, but the trial and punishment of all such offenses, and the
      recovery of the fines, penalties or forfeitures shall be had, in all respects, as
      if the provision had not been repealed or amended, except that all such
      proceedings shall be conducted according to existing procedural laws.




                                           -2-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 3 of 11 PageID #: 235




Mo. Rev. Stat. § 1.160 (2005). Thus, Petitioner would not be entitled to any

benefit from granting a stay.

Habeas Petition

                                Procedural Background

      On May 22, 2017, Petitioner was sentenced to incarceration for a period of

eight years on one counts of driving while intoxicated by the Circuit Court of Cape

Girardeau County. Petitioner is currently within the custody of the Missouri

Department of Corrections.

                                    Statement of Claims

      Petitioner claims his attorneys were ineffective for failing to locate and

interview alibi witnesses.

                                    Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. §

2254 (“AEDPA”) applies to all petitions for habeas relief filed by state prisoners

after the statute’s effective date of April 24, 1996. When reviewing a claim that

has been decided on the merits by a state court, AEDPA limits the scope of judicial

review in a habeas proceeding as follows:

      An application for writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a state court shall not be granted
      with respect to any claim that was adjudicated on the merits in state
      court proceedings unless the adjudication of the claim —



                                         -3-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 4 of 11 PageID #: 236




           (1) resulted in a decision that was contrary to, or involved an
           unreasonable application of, clearly established federal law,
           as determined by the Supreme Court of the United States; or

           (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented
           in the state court proceeding.

28 U.S.C. § 2254(d).

      In construing AEDPA, the United States Supreme Court, in Williams v.

Taylor, held that:

      Under the ‘contrary to’ clause, a federal habeas court may grant the writ
      if the state court arrives at a conclusion opposite to that reached by [the
      U.S. Supreme Court] on a question of law or if the state court decides
      a case differently than [the U.S. Supreme Court] has on a set of
      materially indistinguishable facts. Under the ‘unreasonable application’
      clause, a federal habeas court may grant the writ if the state court
      identifies the correct governing legal principle from [the U.S. Supreme
      Court’s] decisions but unreasonably applies that principle to the facts
      of the prisoner’s case.

529 U.S. 362, 412–13 (2000). Furthermore, the Williams Court held that “a federal

habeas court may not issue the writ simply because that court concludes in its

independent judgment that the relevant state court decision applied clearly

established federal law erroneously or incorrectly.” 529 U.S. at 409.

      A state court decision must be left undisturbed unless the decision was

contrary to or involved an unreasonable application of clearly established federal

law as determined by the Supreme Court of the United States, or the decision was




                                          -4-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 5 of 11 PageID #: 237




based on an unreasonable determination of the facts in light of the evidence

presented in state court. Colvin v. Taylor, 324 F.3d 583, 586-87 (8th Cir. 2003).

       A decision is contrary to United States Supreme Court precedent if it

decides a case based on a different rule of law than the rule dictated by United

States Supreme Court precedent, or it decides a case differently than the United

States Supreme Court did on materially indistinguishable facts. Id. A decision may

only be overturned, as an unreasonable application of clearly established United

States Supreme Court precedent, if the decision is both wrong and an objectively

unreasonable interpretation or application of United States Supreme Court

precedent. Id. A federal habeas court may not disturb an objectively reasonable

state court decision on a question of federal law even if the decision is, in the

federal court’s view, wrong under Eighth Circuit precedent, and even if the habeas

court would have decided the case differently on a clean slate. Id. State court

factual determinations are presumed to be correct and this presumption can only be

rebutted by clear and convincing evidence. 28 U.S.C. §2254(e)(1).

                                      Discussion

      Review under 28 U.S.C. § 2254 is a review to determine whether a person

“is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a).




                                          -5-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 6 of 11 PageID #: 238




      The Missouri Court of Appeals, in reviewing the post-conviction motion

denial considered Petitioner’s claim of ineffective assistance of counsel. The

claims were considered with Strickland v. Washington, 466 U.S. 668 (1984) as the

legal compass. The Missouri Appeals Court concluded the ineffective assistance of

counsel claims were without merit. In so doing, the Missouri court found:

      To establish he received ineffective assistance of counsel, a movant “must
      prove by a preponderance of the evidence that: (1) counsel failed to exercise
      the level of skill and diligence of a reasonably competent attorney; and (2)
      that he was thereby prejudiced.” Dunlap v. State, 452 S.W.3d 257, 262 (Mo.
      App. W.D. 2015) (citing Zink v. State, 278 S.W.3d 170, 175 (Mo. banc
      2009)). “A movant claiming ineffective assistance must overcome a strong
      presumption that counsel provided competent representation.” Dunlap, 452
      S.W.3d at 262 (citing Worthington v. State, 166 S.W.3d 566, 573 (Mo. banc
      2005)). “To prove prejudice the movant must demonstrate that ‘there is a
      reasonable probability that, but for counsel’s unprofessional errors, the result
      of the proceeding would have been different.’” Id. (quoting Strickland v.
      Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)).
      Because a movant must establish both deficient performance by counsel and
      prejudice, if he fails to establish one prong, a court need not address or
      consider the other. O’Neal v. State, 766 S.W.2d 91, 92 (Mo. banc 1989).

      In the context of a Rule 24.035 motion, “any claim of ineffective assistance
      of counsel is immaterial except to the extent that it impinges the
      voluntariness and knowledge with which the plea was made.” Cooper v.
      State, 356 S.W.3d 148, 153 (Mo. banc 2011). As a result, in order to prevail
      on a claim of ineffective assistance of counsel following a guilty plea, a
      movant “must establish a serious dereliction of duty that materially affected
      his substantial rights and further show that his guilty plea was not an
      intelligent or knowing act.” Whitehead v. State, 481 S.W.3d 116, 123 (Mo.
      App. E.D. 2016). Prejudice exists if the movant can demonstrate that, but for
      counsel’s ineffective assistance, he would have not pleaded guilty and
      instead would have insisted upon going to trial. Whitehead, 481 S.W.3d at
      123.
      Failure to Investigate Witnesses


                                         -6-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 7 of 11 PageID #: 239




     In Point I, Movant argues the motion court clearly erred in denying his claim
     that plea counsel was ineffective for failing to investigate, interview, and
     depose two witnesses before advising Movant to plead guilty to driving
     while intoxicated. Movant argues that, but for plea counsel’s deficient
     performance, he would not have pled guilty but would have insisted on
     going to trial. Movant argues he was thereby prejudiced. We disagree.

     In his Amended Motion, Movant alleged that his attorneys were ineffective
     for failing to interview two witnesses prior to advising Movant to plead
     guilty because Movant told plea counsel that he did not commit the crime
     and if plea counsel had investigated these witnesses, they would have
     discovered Movant had a viable defense. Specifically, Movant alleged that,
     from these two witnesses, plea counsel would have learned that Movant had
     at no time been drinking, had not violated any traffic laws, had not crossed
     the center line while driving his car, did not smell of alcohol, nor appeared
     intoxicated, as alleged by police. Movant alleged that at the time of the plea
     hearing, he did not know that plea counsel had not investigated or
     interviewed these witnesses and, therefore, his plea of guilty made was
     involuntarily, unknowingly, and unintelligently.

     In denying this claim, the motion court found that at the time of the plea,
     Movant indicated he was satisfied with his counsels’ services and his
     attorneys had investigated the facts of the case to his satisfaction. The
     motion court found that, based on the record, there was no reasonable basis
     to believe that plea counsel had failed to investigate the case. The motion
     court’s findings of fact and conclusion of law are not clearly erroneous.
     “When a movant pleads guilty and then affirmatively states in court that he
     is satisfied with the performance of his trial counsel, he is not then entitled to
     an evidentiary hearing on a claim that counsel was ineffective for failure to
     investigate, because such claim is refuted by the record.” Simmons v. State,
     100 S.W.3d 143, 146 (Mo. App. E.D. 2003). In other words, “[b]y pleading
     guilty, a movant generally waives any complaint he might have about
     counsel’s failure to investigate his case, except to the extent that counsel’s
     inadequate investigation affected the voluntariness and understanding with
     which the movant entered the plea.” Routt v. State, 493 S.W.3d 904, 911
     (Mo. App. E.D. 2016) (quoting Conger v. State, 356 S.W.3d 217, 224 (Mo.
     App. E.D. 2011)). When a movant claims counsel failed to adequately
     investigate a case, this Court considers whether counsel “fulfilled [his]
     obligation to either conduct a reasonable investigation or to make a
     reasonable decision that a particular investigation was unnecessary.”
                                        -7-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 8 of 11 PageID #: 240




      Conger, 356 S.W.3d at 224 (quoting Hill v. State, 301 S.W.3d 78, 82 (Mo.
      App. S.D. 2010)).

      Here, the record clearly demonstrates that throughout the guilty plea
      proceedings, Movant represented to the court that he had told plea counsel
      all of the facts and circumstances known to him about the charges, and he
      believed that plea counsel was fully informed on all such matters, and that
      plea counsel had advised him on the nature of each charge, all lesser-
      included offenses, and all possible defenses that he might have. Movant
      represented that he understood that if he pled guilty, he was waiving his
      right to trial and all other rights attendant to trial. Movant affirmatively
      stated that plea counsel had done all that he could to help him, and that
      Movant was satisfied with plea counsel’s advice and assistance.

      Moreover, plea counsel certified to the court that they had investigated the
      circumstances of the case and explored all avenues leading to facts relevant
      to guilt, and had made efforts to secure information in the possession of the
      prosecution and law enforcement authorities.

      At the plea hearing, Movant again testified that plea counsel had
      investigated the facts of the case to his satisfaction and that there was
      nothing that Movant had asked that plea counsel had not done. Movant
      admitted that he had driven down Highway 25 in Cape Girardeau County
      and was intoxicated at the time, and further acknowledged that he had five
      prior convictions for driving while intoxicated. Movant was offered multiple
      opportunities to complain about plea counsel’s performance regarding a
      failure to investigate, but failed to do so. Therefore, Movant’s claim is
      refuted by the record. Simmons, 100 S.W.3d at 146.

      Even if Movant’s claim was not refuted by the record of the guilty plea,
      Movant’s pleadings were insufficient because Movant failed to plead that
      the witnesses he claims plea counsel should have investigated could have
      been found through reasonable investigation and would have been available
      and willing to testify at trial. Conger, 356 S.W.3d at 224. Point I is denied.

Respondent’s Exhibit F. (Respondent’s Exhibit J, pp. 4-5).

These findings are consistent with federal law.



                                        -8-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 9 of 11 PageID #: 241




     Courts should not upset a plea solely because of post hoc assertions from a
     defendant about how he would have pleaded but for his attorney’s
     deficiencies.” Meza-Lopez v. United States, 929 F.3d 1041, 1045 (8th Cir.
     2019). Instead, judges should “look to contemporaneous evidence to
     substantiate a defendant’s expressed preferences.” Id. In particular, a
     “defendant’s representations during the plea-taking carry a strong
     presumption of verity and pose a formidable barrier in any subsequent
     collateral proceedings.”
Adams v. United States, 869 F.3d 633, 635 (8th Cir. 2017) (citation omitted). The

Missouri Court’s conclusion is a reasonable determination of the issues and, as is

legally required, must receive deference pursuant to 28 U.S.C §2254(d).

                                     Conclusion

       Based upon the foregoing discussion and analysis, the Request for a stay

and the Petition for Writ of Habeas Corpus are denied.

                            Certificate of Appealability

   When a district court issues an order under § 2254 adverse to the applicant it

“must issue or deny a certificate of appealability.” R. Governing Section 2254

Cases in the U.S. Dist. Cts., R. 11. If a federal court denies a habeas application on

procedural grounds without reaching the underlying constitutional claims, the court

should issue a certificate of appealability if the prisoner has shown “that jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). “Where a plain procedural bar is present and the district


                                          -9-
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 10 of 11 PageID #: 242




court is correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or that the

petitioner should be allowed to proceed further.” Id.; see also Khaimov v. Crist,

297 F.3d 783, 786 (8th Cir. 2002) (interpreting Slack in the following manner: “1)

if the claim is clearly procedurally defaulted, the certificate should not be issued;

2) even if the procedural default is not clear, if there is no merit to the substantive

constitutional claims, the certificate should not be issued; but, 3) if the procedural

default is not clear and the substantive constitutional claims are debatable among

jurists of reason, the certificate should be granted”). Petitioner’s federal habeas

petition is clearly time-barred under AEDPA, and no reasonable jurist could that

find this case is timely filed. See Slack, 529 U.S. at 484; Khaimov, 297 F.3d at 786

Hence, no certificate of appealability will be issued.

      Accordingly,

     IT IS HEREBY ORDERED that Petitioner’s Request for Stay, [Doc. No. 9],

is DENIED.

     IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus,

[Doc. No. 1], is DENIED.

    IT IS FURTHER ORDERED that no certificate of appealability shall issue.

   A separate judgment in accordance with this Opinion, Memorandum and Order




                                          - 10 -
Case: 4:19-cv-02649-HEA Doc. #: 12 Filed: 11/02/20 Page: 11 of 11 PageID #: 243




is entered this same date.

      Dated this 2nd day of November, 2020.




                                    ________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                     - 11 -
